Exhibit 10.8

THIS LEASE is made and entered into this 22 day of              2003 by and
between ADMAR CONSTRUCTION, INC. (hereinafter referred to as the “Landlord”) and
MICRONEL INC (hereinafter referred to as “Tenant”).

WITNESSETH, that for and in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto do hereby mutually agree as follows:

1. Demised Premises. Landlord does hereby lease to Tenant, and Tenant does
hereby lease from Landlord, for the term and upon the conditions hereinafter
provided, approximately 11,880 office/warehouse square feet of space in the
ADMAR BUILDING 2 (hereinafter referred to as the “Building”) situated at 5703
INDUSTRY LANE FREDERICK, MD 21704 (such space being hereinafter referred to as
the “Demised Premises”). The Demised Premises (better known as A, Am, B, C, D,
E, F, G, H, I and J) is outlined in red on the plan attached hereto and made a
part hereof as Exhibit A.

2. Term. The term of this Lease shall be for a period of Five years commencing
upon the Lease commencement Date (hereinafter defined and expiring at midnight
on June 15, 2008. The Lease Commencement Date shall be June 15, 2003.

3. Rent. The Tenant shall pay as rent for the Demised Premises the sum of One
hundred seventeen thousand six hundred Dollars $117,600.00 annually, payable in
equal monthly installments, in advance of Nine thousand eight hundred Dollars ($
9,800.00) on the first day of each and every calendar month during the term
hereof. If the Term of this Lease begins on a date other than on the first day
of a month, rent from such date until the first day of the following month shall
be prorated at the rate of one-thirtieth (1/30) of the fixed monthly rental for
each day payable in advance. The Tenant will pay said rent to Landlord, at the
office of: ADMAR CONSTRUCTION, INC. 5705 INDUSTRY LANE FREDERICK, MD 21704, or
to such other party or to such other address as Landlord may designate from time
to time by written notice to Tenant, without demand deduction, set-off or
counterclaim. If Landlord shall at any time accept said rent after it shall
become due and payable, such acceptance shall not excuse delay upon subsequent
occasions, or constitute, or be construed as, a waiver of any or all of the
Landlord’s rights hereunder.

4. Use of Demised Premises. Tenant will use and occupy the Demised Premises
solely for Design & Production of Personnel Protection Equipment and in
accordance with the use permitted under applicable zoning regulations. Without
the prior written consent of Landlord, the Demised Premises will not be used for
any other purpose. Tenant will not use or occupy the Demised Premises for any
unlawful purpose, and will comply with all present and future laws, ordinances,
regulations, and orders of the United States of America, the State of Maryland
and any other public authority having jurisdiction over the Demised Premises.

5. Assignment and Subletting. Tenant will not assign, transfer, mortgage or
encumber this Lease or sublet or rent (or permit occupancy or use of) the
Demised Premises, or any part thereof, without obtaining the prior written
consent of Landlord; nor shall any assignment or transfer of this Lease be
effectuated by operation of law or otherwise without the prior written consent
of Landlord. The consent by Landlord to any assignment or subletting shall



--------------------------------------------------------------------------------

not be construed as a waiver or release of Tenant from the terms of any covenant
or obligation under this Lease, nor shall the collection or acceptance of rent
from any such assignee, subtenant or occupant constitute a waiver or release of
Tenant of any covenant or obligation contained in this Lease, nor shall any such
assignment or subletting be construed to relieve Tenant from obtaining the
consent in writing of Landlord to any further assignment or subletting. In the
event that Tenant defaults hereunder, Tenant hereby assigns to Landlord the rent
due from any subtenant Landlord.

6. Maintenance by Tenant. Tenant will keep the Demised Premises and the fixtures
and equipment therein in clean, safe and sanitary condition, will take good care
thereof, will suffer no waste or injury thereto, and will, at the expiration or
other termination of the term of this Lease, surrender the same, broom clean, in
the same order and condition in which they are on the commencement of the term
of this Lease, ordinary wear and tear and damage by the elements excepted.

7. Alterations. Tenant will not make or permit anyone to make any alterations,
decorations, additions or improvements, structural or otherwise, in or to the
Demised Premises or the Building without the prior written consent of Landlord.
As a condition precedent to such written consent of Landlord, Tenant agrees to
obtain and deliver to Landlord written and unconditional waivers of mechanics’
liens upon the real property of which the performed, and materials to be
unconditional waivers of mechanics’ liens upon the real property of which the
Demised Premises are a part, for all work, labor, and services to be performed,
and materials to be furnished, by them in connection with such work, signed by
all contractors, subcontractors, materialmen and laborers to become involved in
such work. If notwithstanding the foregoing, any mechanics’ lien is filed
against the Demised Premises, or the real property of which the Demised Premises
are a part, for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant, such mechanics’ lien shall be discharged by Tenant
within ten (10) days thereafter, at Tenant’s sole cost and expensed by the
payment thereof or by filing any bond required by law. If Tenant shall fail to
discharge any such mechanics’ lien, Landlord may, at its option, discharge the
same and treat the cost thereof as additional rent payable with the monthly
installment of rent next becoming due; it being hereby expressly covenanted and
agreed that such discharge by Landlord shall not be deemed to waive, or release
the default of Tenant in not discharging the same. Tenant will indemnify and
hold Landlord harmless from and against any and all expenses, liens, claims or
damages to person or property which may or might arise by reason of the making
of any such alterations, decorations, additions or improvements. If any such
alteration, decoration, addition or improvement is made without the prior
written consent of Landlord, Landlord may correct or remove the same, the Tenant
shall be liable for any and all expenses incurred by Landlord in the performance
of this work. All alterations, decorations, additions or improvements in or to
the Demised Premises or the Building made by either party shall immediately
become the property of Landlord and shall remain upon and be surrendered with
the Demised Premises as a part thereof at the end of the term hereof without
disturbance, molestation or injury; provided, however, that if Tenant is not in
default in the performance of any of its obligations under this Lease, Tenant
shall have the right to remove, prior to the expiration or termination of the
term of this Lease, all movable furniture, furnishings or equipment installed in
the Demised Premises at the expense of Tenant, and if such property of Tenant is
not removed by Tenant prior to the expiration or termination of this Lease, the
same shall become the property of Landlord and shall be surrendered with the
Demised Premises as a part thereof.



--------------------------------------------------------------------------------

8. Signs; Furnishings. No sign, advertisement or notice shall be inscribed,
painted, affixed or displayed on any part of the outside or the inside of the
Building except on the directories and the doors of offices, and then only in
such place, number, size, color and style as is approved by Landlord, and if any
such sign, advertisement or notice is exhibited, Landlord shall have the right
to remove the same and Tenant shall be liable for any and all expenses incurred
by Landlord by said approval. Any such permitted use, including directories and
name plates, shall be at the sole expense and cost of the Tenant. Landlord shall
have the right to prohibit any advertisement of Tenant which in its opinion
tends to impair the reputation of the Building or its desirability as a high
quality office building, and, upon written notice from Landlord, Tenant shall
immediately refrain from and discontinue any such advertisement

Any and all damage or injury to the Demised Premises or the Building caused by
moving the property of Tenant into, in or out of the Demised Premises, or due to
the same being on the equipment or other bulky matter of any description will be
received into the Building or carried in the elevators except as approved by
Landlord. Tenant agrees promptly to remove from the sidewalks adjacent to the
Building any of the Tenant’s furniture, equipment or other material there
delivered or deposited.

9. Inspection. Tenant will permit Landlord, or its representative, to enter the
Demised Premises, without charge therefor to Landlord and without diminution of
the rent payable by Tenant, to examine, inspect and protect the same, and to
make such alterations and/or repairs as in the judgment of Landlord may be
deemed necessary, or to exhibit the same to prospective tenants during the last
one hundred twenty (120) days of the Term of this Lease.

10. Insurance Rating. Tenant will not conduct or permit to be conducted any
activity, or place any equipment in or about the Demised Premises, which will,
in any way, increase the rate of fire insurance or other insurance on the
Building; and if any increase in the rate of fire insurance or other insurance
is stated by any insurance company or by the applicable Insurance Rating Bureau
to be due to activity or equipment in or about the Demised Premises, such
statement shall be conclusive evidence that the increase in such rate is due to
such activity or equipment, and as a result thereof, Tenant shall be liable for
such increase and shall reimburse Landlord therefore. The Tenant shall be
responsible for carrying insurance on the contents of its rented unit and shall
be responsible for securing its own liability insurance.

11. Tenant’s Equipment. Tenant will not install or operate in the Demised
Premises any equipment other than that which is necessary to conduct Tenant’s
operation as Manufacture of Personnel Protection Equipment, without first
obtaining the prior written consent of Landlord, who may condition such consent
upon the payment by Tenant of additional rent in compensation for such excess
consumption of utilities and for the cost of additional wiring as may be
occasioned by the operation of said equipment or machinery. Tenant shall not
install any other equipment of any kind or nature whatsoever which will or may
necessitate any changes, replacements or additions to, or in the use of, the
water system, heating system, plumbing system, air conditioning system, or
electrical system of the Demised Premises or the Building



--------------------------------------------------------------------------------

without first obtaining the prior written consent of Landlord. Business machines
and mechanical equipment belonging to Tenant which cause noise or vibration that
may be transmitted to the structure of the Building or to any space therein to
such a degree as to be objectionable to Landlord or to any tenant in the
Building shall be installed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate such noise
vibration.

12. Indemnity. Tenant will indemnify and hold harmless Landlord from and against
any loss, damage or liability occasioned by or resulting from any default
hereunder or any willful or negligent act on the part of Tenant, its agents,
employees, or invitees, or persons permitted on the Demised Premises by Tenant.
Tenant agrees to procure and keep in force, at its expense, public liability
insurance coverage on the Demised Premises. If requested by Landlord, a
certificate of such coverage from the insurer providing thirty (30) days’ notice
to Landlord prior to cancellation or termination shall be furnished to Landlord.

13. Common Area. Tenant shall pay their pro rata share of common area
maintenance. Common area maintenance costs shall include all costs and expenses
of every kind and nature as may be paid or incurred by Landlord in operating,
policing, protecting, managing, equipping, lighting, repairing, replacing and
maintaining the common areas and common facilities, including, but not limited
to, the cost and expenses of:

 

  a. gardening, landscaping and maintenance of grass, trees and shrubbery;

 

  b. utility charges and other costs of lighting the common areas, the vehicle
areas, building signs and other like facilities;

 

  c. designated parking spaces line painting, and removal of snow and ice;

 

  d. collection and removal of trash from all outdoor areas in and around the
building.

The tenant’s share of this cost is $761.00 per month in addition to said rent;
subject to yearly review.

14. Services and Utilities: The Tenant is aware that its rented unit has its own
individually controlled heating units and utility meters and that it is
responsible for the payment of those charges.

15. Insolvency or Bankruptcy of Tenant. In the event Tenant makes an assignment
for the benefit of creditors, or a receiver of Tenant’s assets is appointed, or
Tenant files a voluntary petition in any bankruptcy or insolvency proceeding, or
an involuntary petition in any bankruptcy or insolvency proceeding is filed
against Tenant and the same is not discharged within sixty (60) days, or Tenant
is adjudicated a bankrupt, Landlord shall have the option of terminating this
Lease by sending written notice to Tenant of such termination; and, upon such
written notice being given by Landlord to Tenant, the term of this Lease shall,
at the option of Landlord, end and Landlord shall be entitled to immediate
possession of the Demised Premises and to recover damages from Tenant in
accordance with the provisions of Article 17 thereof.

16. Liability of Landlord. Landlord shall not be liable to Tenant, its
employees, agents, business invitees, licensees, customers, clients, family
members, guests, or trespassers for



--------------------------------------------------------------------------------

any damage, compensation or claim arising from the necessity of repairing any
portion of the Building, the interruption in the use of the Demised Premises,
accident or damage resulting from the use or operation (by Landlord, Tenant, or
any other person or persons whatsoever) of heating, cooling, electrical or
plumbing equipment or apparatus, or the termination of this Lease by reason of
the destruction of the Demised Premises, or from any fire, robbery, theft and/or
any other casualty, or from any leakage in any part or portion of the Demised
Premises or the Building, or from water, rain or snow that may leak into, or
flow from, any part of the Demised Premises of the Building, or from drains,
pipes or plumbing work in the Building or from any other cause whatsoever.

17. Damage to the Demised Premises. If the Demised Premises shall be partially
damaged by fire or other cause without the fault or neglect of Tenant, Landlord
shall diligently and as soon as practicable after such damage occurs (taking
into account the time necessary to effectuate a satisfactory settlement with any
insurance company) repair such damage at the expense of the Landlord and the
rent, prorated to the extent that the Demised Premises are rendered
untenantable, shall be suspended until such repairs are completed, provided.
however, that if the Building is damaged by fire or other cause to such extent
that the damage cannot be fully repaired within sixty (60) days from the date of
such damage, Landlord shall have the option of terminating this Lease by giving
written notice to Tenant of such decision and the term of this Lease shall
terminate on the day such notice is given.

18. Default of Tenant. If Tenant shall fail to pay any monthly installment of
rent as aforesaid (although no legal or formal demand has been made therefor),
or shall violate or fail to perform any of the other conditions, covenants or
agreements herein made by Tenant, and such failure to pay rent or such violation
or failure shall continue for a period often (10) days after written notice
thereof to Tenant by Landlord, then and in any of said events this Lease shall,
at the option of Landlord, cease and terminate and shall operate as a notice to
quit, any notice to quit, or of Landlord’s intention to re-enter, being hereby
expressly waived, and Landlord may proceed to recover possession under and by
virtue of the provisions of the laws of the State of Maryland, or by such other
proceedings, including re-entry and possession, as may be applicable. If
Landlord elects to terminate this Lease, everything herein contained on the part
of Landlord to be done and performed shall cease without prejudice, however, to
the right of Landlord to recover from Tenant all rental accrued up to the time
of termination or recovery of possession by Landlord, whichever is later. Should
this Lease by reason of Tenant’s default as hereinabove provided, or if Tenant
shall abandon or vacate the Demised Premises before the expiration or
termination of the Term of this Lease, the Demised premises may be relet by
Landlord for such rent and upon such terms as are not unreasonable under the
circumstances and, if the full rental hereinabove provided shall not be realized
by Landlord, Tenant shall be liable for all damages sustained by Landlord,
including, without limitation deficiency in rent, reasonable attorneys’ fees,
brokerage fees, and expenses of placing the Demised Premises in first class
rentable condition. Any damage or loss of rental sustained by in separate
actions, from time to time, as said damage shall have been made more easily
ascertainable by successive relettings, or, at Landlord’s option, may be
deferred until the expiration of the term of this Lease, in which event the
cause of action shall not be deemed to have accrued until the date of expiration
of said term. If Landlord should commence any summary proceeding for non-payment
of rent by Tenant, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding.



--------------------------------------------------------------------------------

The provisions contained in this paragraph shall be in addition to and shall not
prevent the enforcement of any claim Landlord may have against Tenant for
anticipatory breach of the unexpired term of this Lease. In the event that
Tenant continues to occupy the Demised Premises after the expiration of the term
of this Lease, with the express or implied consent of Landlord, such tenancy
shall be from month-to-month and shall not be renewal of the term of this Lease
or tenancy from year-to year. All rights and remedies of Landlord under this
Lease shall be cumulative and shall not be exclusive of any other rights and
remedies provided to Landlord under applicable law.

19. Waiver. If under the provisions hereof Landlord shall institute proceedings
and a compromise or settlement thereof shall be made, the same shall not
constitute a waiver of any covenant herein contained nor of any of Landlord’s
rights hereunder. No waiver by Landlord of any breach of any covenant, condition
or agreement herein contained shall operate as a waiver of such covenant,
condition, or agreement itself, or of any subsequent breach thereof. No payment
by Tenant or receipt by Landlord of a lesser amount than the monthly
installments of rent herein stipulated shall be deemed to other than the monthly
installments of rent herein stipulated shall be deemed to other than on account
of the earliest stipulated rent nor shall any endorsement or statement on any
check or letter accompanying a check for payment of rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or to pursue any other
remedy provided in this Lease. No re-entry by Landlord, and no acceptance by
Landlord of keys from Tenant, shall be considered an acceptance of a surrender
of the Lease.

20. Subordination. This Lease is subject and subordinate to the lien of all and
any mortgages (which term “mortgages” shall include both construction and
permanent financing and shall include deeds of trust and similar security
instruments) which may now or hereafter encumber or otherwise affect the real
estate (including the Building of which the Demised Premises form a part, or
Landlord’s leasehold interest therein, and to all and any renewals, extensions,
modifications, recastings or refinancings thereof. In confirmation of such
subordination, Tenant shall, at Landlord’s request, promptly execute any
requisite or appropriate certificate or other document. Tenant hereby
constitutes and appoints Landlord as Tenant’s attorney-in-fact to execute any
such certificate or certificates for or on behalf of Tenant. Tenant agree that
in the event that any proceedings are brought for the foreclosure of any such
mortgage, Tenant shall atone to the purchaser at such foreclosure sale, if
requested to do so by such purchaser, and to recognize such purchaser as the
Landlord under this Lease, and Tenant waives the provisions of any statute or
rule of law, nor or hereafter in effect, which may give or purport to give
Tenant any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event that any such foreclosure
proceeding is prosecuted or completed. Tenant agrees that this Lease shall
subordinate to any mortgages or deeds of trust that may be placed upon any
building, structure and/or any part thereof, or the land and to any and all
advances to be made thereunder, and to the interest thereon, and to all
renewals, replacements, and extensions thereof by Landlord. Should any mortgage
or deed of trust executed by Tenant, it shall be subordinate to this Lease.
Within ten (10) days after request from Landlord, or in the event that upon any
sale, assignment or hypothecation of the Premises and/or land thereunder by
Landlord, an estoppel certificate shall be required from Tenant, Tenant agrees
to deliver to any proposed mortgagee or purchase or to the Landlord, in
recordable form, a certificate certifying (if such be the case) that this Lease
is in full force and effect, that there are no defenses or offsets thereto, or
stating those claimed by Tenant.



--------------------------------------------------------------------------------

21. Condemnation. If the whole or a substantial part of the Demised Premises
shall be taken or condemned by any governmental authority for any public or
quasi-public use or in such governmental authority, and Tenant shall have no
claim against Landlord (or otherwise) for any portion of the amount that may be
awarded as damages as a result of such taking or condemnation or for the value
of any unexpired term of the Lease. The annual rental, however, shall be abated
on the date when such title vests in such governmental authority. lf less than a
substantial part of the Demised Premises is taken or condemned by any
governmental authority for any public or quasi-public use or purpose, the rent
shall be equitably adjusted on the date when title vests in such governmental
authority and the Lease shall otherwise continue in full force and effect. For
purposes of this Article 20, a substantial part of the Demised Premises shall be
considered to have been taken if more than fifty percent (50%) of the Demised
Premises are unusable by Tenant.

22. Covenants of Landlord. Landlord covenants that it has the right to make this
Lease for the term aforesaid, and that if Tenant shall pay the rental and
perform all of the covenants, terms and conditions of this Lease to be performed
by Tenant. Tenant shall, during the term hereby created, freely, peaceably and
quietly occupy and enjoy the full possession of the Demised Premises without
molestation or hindrance by Landlord or any party claiming through or under
Landlord.

23. No Partnership. Nothing contained in this Lease shall be deemed or construed
to create a partnership or joint venture of or between Landlord and Tenant, or
to create any other relationship between the parties hereto other than that of
Landlord and Tenant.

24. No Representations by Landlord. Neither Landlord nor any agent or employee
of Landlord has made any representations or promises with respect to the Demised
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are acquired by Tenant except as herein
expressly set forth. The Tenant, by taking possession of the Demised Premises,
shall accept the same “as is,” and such taking of possession shall be conclusive
evidence that the Demised Premises and the Building are in good and satisfactory
condition at the time of such taking of possession.

25. Brokers. Landlord and Tenant each represent and warrant one to another that
neither of them has employed any broker in carrying on the negotiations relating
to this Lease. Landlord shall indemnify and hold Tenant harmless, and Tenant
shall indemnify and hold Landlord harmless from and against any claim or claims
for brokerage or other commission arising from or out of any breach of the
foregoing representation and warranty by the respective indemnitors.

26. Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on or in respect of any matter whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant
hereunder, Tenant’s use or occupancy of the Demised Premises, and/or claim by
injury or damage.



--------------------------------------------------------------------------------

27. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed duly given if delivered in person or by the United States
Postal Service, Certified or Registered Mail, Return Receipt Requested, First
Class, Postage Prepaid, (i) if to Landlord to: Admar Construction, Inc. 5705
Industry Lane Frederick, MD and (ii) if to Tenant, at Suite A at 5703 Industry
Lane Frederick, MD unless notice of a change of address is given pursuant to the
provisions of this article.

28. Estoppel Certificates. Tenant agrees, at any time and from time to time,
upon not less than five (5) days prior written notice by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing (i) certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the Lease is in full force and effect as modified and
stating the modifications), (ii) stating the dates to which the rent and other
charges hereunder have been paid by Tenant, (iii) stating whether or not to the
best knowledge of Tenant, Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease, and, if so, specifying
each such default of which Tenant may have knowledge, and (iv) stating the
address to which notices to Tenant should be sent pursuant to Article 28 hereof.
Any such statement delivered pursuant hereto may be relied upon by any owner of
the Building, any prospective purchaser of the Building, any mortgagee of
prospective mortgagee of the Building or of Landlord’s interest, or any
prospective assignee of any such mortgage.

29. Security Deposit. Simultaneously with the execution of this Lease, Tenant
shall deposit with Landlord the sum of $2000.00 as a security deposit. Such
security deposit (which shall not bear interest to Tenant) shall be considered
as security for the payment and performance by Tenant of all of Tenant’s
obligations, covenants, conditions and agreements under this Lease. Upon the
expiration of the term hereof, Landlord shall (provided that Tenant is not in
default under the terms hereof) return and pay back such security deposit to
Tenant, less such portion thereof as Landlord shall have appropriated to make
good any default by Tenant with respect to any of Tenant’s aforesaid
obligations, covenants, conditions or agreements. In the event of any default by
Tenant hereunder, Landlord shall have the right but shall not be obligated, to
apply all or any portion of the security deposit to cure such default, in which
event Tenant shall be obligated to promptly deposit with Landlord the amount
necessary to restore the security deposit to its original amount. In the event
or the sale or transfer of Landlord’s interest in the Building, Landlord shall
have the right to transfer the security deposit to such purchaser or transferee,
in which event Tenant shall be entitled to look to the new Landlord for the
return of the security deposit and Landlord shall thereupon be released from all
liability to Tenant for the return of such security deposit.

30. Holding Over. Tenant shall give the Landlord notice in writing at least
three (3) months prior to the expiration of the term of this Lease of Tenant’s
intention to vacate the Demised Premises. In the event that Tenant shall not
immediately surrender the Demised Premises on the date of expiration of the term
hereof, Tenant shall, by virtue of the provisions hereof, become a Tenant by the
month at the monthly rental in effect during the last month of the term of this
Lease, which said monthly tenancy shall commence with the first day next after
the



--------------------------------------------------------------------------------

expiration of the term of this Lease. The Tenant as a monthly tenant shall be
subject to all the conditions and covenants of this Lease as though the same had
originally been a monthly tenancy. Tenant shall give to Landlord at least thirty
(30) days’ written notice of any intention to quit the Demised Premises, and
Tenant shall be entitled to thirty (30) days’ written notice to quit the Demised
Premises, except in the event of nonpayment of rent in advance or of the breach
of any other covenant by the Tenant, in which event Tenant shall not be entitled
to any notice to quit, the usual thirty’ (30) days’ notice to quit being hereby
expressly waived. Notwithstanding the foregoing provisions of this article 31,
in the event that Tenant shall hold over after the expiration of the term hereby
created, and if Landlord shall desire to regain possession of the Demised
Premises promptly at the expiration of the term of this Lease, then at any time
prior to Landlord’s acceptance of rent from Tenant as a monthly tenant
hereunder, Landlord, at its option, may forthwith re-enter and take possession
of the Demised Premises without process, or by any legal process in force in
Maryland.

31. Right of Landlord to Cure Tenant’s Default. If Tenant defaults in the making
of any payment or in the doing of any act herein required to be made or done by
Tenant, then Landlord may, but shall not be required to, make such payment or do
such act, and the amount of the expense thereof, of made or done by Landlord,
with interest thereon at the rate of eight percent (8%) per annum from the date
paid by Landlord, shall be paid by Tenant to Landlord and shall constitute
additional rent hereunder due and payable with the next monthly installment of
rent; but the making of such payment or the doing of such act by Landlord shall
not operate to cure such default or to stop Landlord from the pursuit of any
remedy to which Landlord would otherwise be entitled. Any installment of rent
which is not paid by Tenant within ten (10) days after the same becomes due and
payable (in addition to the late charge penalty) shall bear interest at the rate
of eight percent (8%) per annum from the date such installment became due and
payable to the date of payment thereof by Tenant, and such interest shall
constitute additional rent hereunder due and payable with the next monthly
installment of rent.

32. Benefit and Burden. The provisions of this Lease shall be binding upon, and
shall inure to the benefit of the parties hereto and each of their respective
representatives, successors and assigns. Landlord may freely and fully assign
its interest hereunder.

33. Annual Increase. At the end of every year, the yearly rent computed as set
forth in Number 3 shall be increased by three percent (3%).

34. Late Charge. A late charge of five percent (5%) will be assessed on any rent
received after the tenth (10th) day of the month. If Tenant’s rental is paid by
check, Tenant agrees to pay Landlord additional rent of five percent (5%) if
Tenant’s bank refuses, on second demand, to pay any such rental check.

35. First Right of Refusal. Landlord grants tenant First Right of Refusal on
additional spaces shown by dotted red line on Exhibit A with the same rates for
Units L, M, N, O and P when they become available. Tenant to render decision
within one week of First Right of Refusal offer.



--------------------------------------------------------------------------------

Witness/Attest:   Landlord:   ADMAR CONSTRUCTION, INC.

 

  BY:  

/s/ Farhad Memarsadeghi                                      
              4/8/03

    FARHAD MEMARSADEGHI                                           DATE    
PRESIDENT Witness/Attest:     Tenant:     MICRONEL, INC

 

  BY:  

/s/ Dale Kline                                       
                             4/12/03

    DALE KLINE                                       
                             DATE     PRESIDENT